internal_revenue_service number info release date cor-110069-01 date united_states senate washington d c dear senator i am writing in response to your letter of date to the department of asked about the treasury on behalf of your constituent application of employment_taxes to options granted under an employee_stock_purchase_plan i have responded directly to response as requested enclosed is a copy of my i hope the information we provided assistance please call me at or stephen tackney identification_number at is helpful if you need further sincerely mary oppenheimer assistant chief_counsel exempt_organizations employment_tax government entities enclosure cor-110069-01 internal_revenue_service date dear mr this letter responds to your date correspondence to you expressed concerns about potential administrative guidance from the department of the treasury treasury on the application of employment_taxes to stock_options granted under an employee_stock_purchase_plan described in sec_423 of the internal_revenue_code code you said that the guidance would impose employment_taxes upon the exercise of a stock_option granted under an employee_stock_purchase_plan an espp option and reverse years of precedent and business practice you also said that the application of employment_taxes to espp options would result in less participation by lower paid employees and that the tax collected and administrative burden imposed would not be justified given the current budget surplus as part of the review of comments requested in the notice_2001_14 described below we anticipate revisiting these issues in arriving at any final administrative guidance we appreciate your input regarding the issues raised by the application of employment_taxes to espp options and invite you to provide comments as requested in notice_2001_14 if you would like to provide comments please address them to ms sarah hall ingram associate chief_counsel tax exempt and government entities cc te_ge attn employment_taxes and statutory options room internal_revenue_service constitution ave n w washington dc we need your comments by date i hope the following general information is helpful cor-110069-01 notice_2001_14 on date the internal_revenue_service published notice_2001_14 i r b copy enclosed which announced that we would not enforce the application of employment_taxes federal_insurance_contributions_act fica tax federal_unemployment_tax_act futa_tax and federal_income_tax withholding upon the exercise of an espp option that occurs before date or upon the disposition of stock acquired pursuant to such an exercise in addition notice_2001_14 provides retroactive relief for employers who had been paying employment_taxes employee_stock_purchase_plan options notice_2001_14 discusses the background of espp options and the application of employment_taxes to espp options to summarize sec_421 and sec_423 of the code provide favorable income_tax treatment for espp options if the requirements of sec_423 are met no income results when an espp option is exercised sec_421 however if the employee sells or disposes of the stock acquired pursuant to the exercise of the espp option in a transaction that does not meet the holding requirements of sec_423 the special tax treatment under sec_421 of the code is lost and the employee recognizes income in the year of the disposition this type of disposition is often called a disqualifying_disposition employment_taxes and employee_stock_purchase_plan options sec_421 and sec_423 of the code do not address the treatment of transactions involving espp options for purposes of the fica tax the futa_tax or federal_income_tax withholding therefore we refer to the relevant employment_tax provisions to determine how these taxes will apply fica tax futa_tax and federal_income_tax withholding are imposed upon an employee’s wages the definition of wages for fica tax and futa_tax purposes is not always the same as the definition of wages for federal_income_tax withholding purposes and a payment can be wages for fica tax and futa_tax purposes even if it is not wages for income_tax_withholding purposes sec_3121 and sec_3306 wages for fica and futa_tax purposes for fica and futa_tax purposes wages generally are defined as all remuneration for services performed by an employee for his employer including the cash_value of all remuneration including benefits paid in any medium other than cash sec_3121 and sec_3306 neither the code nor the relevant regulations contain any provision excluding the excess if any of the fair_market_value of stock transferred pursuant to the exercise of an espp option over the amount_paid for the stock from cor-110069-01 wages for fica tax and futa_tax purposes in accordance with these statutory provisions the irs historically has applied fica tax and futa_tax upon the exercise of an espp option wages for federal_income_tax withholding wages for purposes of federal_income_tax withholding generally also include all remuneration for services performed by an employee for his employer sec_3401 however because the purpose of federal_income_tax withholding is to enable an individual to pay federal_income_tax in the year in which the individual realizes income federal_income_tax withholding generally is imposed upon remuneration paid_by an employer only if the employee realizes income as stated above an employee does not realize income upon the exercise of an espp option and therefore federal_income_tax withholding does not apply an employee does realize ordinary_income however upon the disqualifying_disposition of stock acquired pursuant to the exercise of an espp option at the time of the disposition in response to concerns of administrative burden raised by employers however treasury and the irs are considering administrative guidance that would treat the amounts realized upon these disqualifying dispositions of stock as not being subject_to federal_income_tax withholding anticipated guidance consistent with the discussion above notice_2001_14 states that treasury and the service anticipate issuing guidance that would reflect the view that the code defines wages for fica tax and futa_tax purposes broadly without any statutory exclusion for the excess if any of the fair_market_value of stock transferred pursuant to the exercise of an espp option over the amount_paid for the stock however notice_2001_14 also requests comments as to the anticipated guidance which treasury and the service plan to review before any guidance is issued any guidance issued would not be effective until the current moratorium granted in notice_2001_14 expires if you have any questions please contact stephen tackney id at sincerely mary oppenheimer assistant chief_counsel exempt_organizations employment_tax government entities enclosure
